Pannell, Judge.
The notice of appeal in this case is from the judgment of conviction entered on May 28, 1968. A motion for new trial filed by the defendant appellant was overruled September 27, 1968. There is no enumeration of error on the overruling of the motion for new trial either in toto or in part as to a particular ground thereof. The only enumerations of error complain of the rulings occurring during the trial which were also grounds of the motion for new trial. Under these circumstances, the ruling of the trial judge overruling the amended motion for new trial is the law of the case and that ruling being unattacked, the judgment must be affirmed under the rulings by the Supreme Court in Hill v. Willis, 224 Ga. 263, 267 (161 SE2d 281) as construed by the Supreme Court in Tiller v. State, 224 Ga. 645 (164 SE2d 137).

Judgment affirmed.


Felton, C. J., and Quillian, J., concur.